Citation Nr: 0842064	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in October 2005 at the San Juan RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The veteran's current service-connected disabilities include 
the following:  mood disorder with major depressive like 
episodes associated with residuals of meningitis, currently 
evaluated as 70 percent disabling, effective April 23, 2002; 
chronic hepatitis C, currently evaluated as 40 percent 
disabling, effective December 10, 2003; and residuals of 
meningitis, currently evaluated as 10 percent disabling, 
effective September 30, 1965.  

The Board notes that the veteran currently has both one 
disability rated over 60 percent disabling and a combined 
rating of 80 percent disabled.  Accordingly, his disabilities 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2008).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his residuals of meningitis and hepatitis C, 
render him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to afford the veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
appropriate tests should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his residuals of meningitis 
and hepatitis C, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

2.  Then, the AMC should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

